Exhibit 10.1

 

[g19711kgi001.jpg]

 

International Assignment Letter

 

December 18, 2012

 

Mr. David W. Keck

11754 Windemere Dr

Missoula, MT 59804

 

Dear David,

 

This letter (referred to as the “Assignment Letter”) outlines the terms and
conditions of your international assignment (the “International Assignment”)
pursuant to which you are to be seconded to GT Advanced Technologies Limited, a
subsidiary of GTAT Corporation (collectively, “GTAT”).  This Assignment Letter,
together with any additional documents, agreements or provisions that may be
referenced herein, including your Employment Agreement with GTAT, constitutes
the entire understanding of your International Assignment in Hong Kong.  If
questions should arise concerning any provision listed in this Assignment Letter
or any subsequent revisions to policies applicable to employees on international
assignment, you are urged to consult with your contacts for Human Resources
matters: Ada Lui and Pat Moquin.  Please note that the terms and content of this
Assignment Letter are confidential and may not be directly or indirectly
disclosed by you to any other party other than your direct manager, family or
legal representation (as may be applicable).

 

GTAT will not guarantee the term of any international assignment.  Your
International Assignment and overall employment with GTAT will continue as long
as mutually acceptable.

 

The terms and conditions of this Assignment Letter will be governed by the laws
of the State of Montana, USA.

 

This Assignment Letter does not create a contract of employment between you and
GTAT for any specified period.  Your employment with GTAT shall continue to be
subject to the terms and conditions of your Employment Agreement.

 

Effective Date of Assignment:  January 1, 2013

 

Title:  Executive Vice President and General Manager Polysilicon and
Photovoltaic Equipment

 

Assignment Location:  Hong Kong

 

Reporting:   Directly to Dan Squiller, President Crystal Growth Systems and
Worldwide Operations

 

Expected International Assignment Term:  Three (3) years beginning on Effective
Date

 

--------------------------------------------------------------------------------


 

During the course of your International Assignment in Hong Kong, the features of
your compensation and benefits package will be as follows:

 

1.               Compensation:  Your base salary is US $375,000 per year.  Your
base pay and any applicable bonuses described below will be subject to
hypothetical tax withholding (see “Tax Equalization” at Section 10 below) and
shall be paid in US Dollars in accordance with regular GTAT payroll practices.

 

2.               Management Incentive Plan:  You will continue to be eligible to
participate in the GTAT 2012 and 2013 162(m) Performance Plans.  Any bonuses
awarded to you under these programs will be paid to you in US Dollars, with the
target opportunity at 75% of your annual base salary. Your bonus amounts may be
subject to hypothetical tax withholding (see “Tax Equalization” at Section 10
below).

 

3.               Host Country Housing:  During your International Assignment
beginning January 1, 2013, GTAT will pay the rental amount for your host country
housing in an amount not to exceed US $18,500 per month (which amount includes
the cost of renting furniture and other customary household goods which shall be
paid directly by GTAT to the applicable rental agency if possible), plus any
applicable rental deposit and such amount shall be paid directly by GTAT to the
rental housing landlord in Hong Kong if possible.

 

Additionally, GTAT will reimburse you for the reasonable utilities associated
with the rental of your unit, including heat, electricity and water.  GTAT will
also pay for the services of Jones Lang LaSalle, an agency that will assist you
in your housing search.

 

4.               Relocation Allowance; Repatriation Allowance: GTAT will pay for
economy-class airfare and other reasonable travel expenses such as meals and
transportation service to and from the airport for you and your family for
travel to your host country upon commencement of the International Assignment up
to a total amount of US $8,000.  The same provision will be provided to you for
your return back to your home country.

 

GTAT will also pay for the shipment and insurance of up to 1,000 pounds of your
household goods from Montana to Hong Kong via air freight; provided that such
amount may be increased for additional expenses which may be deemed reasonable
by GTAT.  The same provision will be provided to you for your return back to the
United States at the end of your International Assignment.

 

Additionally, at the time of your move to Hong Kong, GTAT will pay you a
relocation allowance of US $20,000 in order to cover your additional costs
associated with setting up a home in Hong Kong.  At the end of your
International Assignment, GTAT will pay you an additional US $15,000 to cover
the costs associated with your return to your home country.

 

--------------------------------------------------------------------------------


 

5.               Assignment Travel:     GTAT will pay for the economy-class
airfare for you and your family to travel back to your home country once per
each 12-month period during your International Assignment up to a total amount
of US $19,500 per round-trip.

 

6.               Monthly Stipend.    During your International Assignment, you
will receive a monthly stipend of US $8,000 for meals and other incidental
expenses.

 

7.               Dependent Education:     GTAT will pay for the costs for two
(2) of your children to attend a private school in Hong Kong up to US $30,000
per academic year per child for a total of US $60,000 per academic year. 
Covered costs include tuition, fees, books, transportation and uniforms.  Jones
Lang LaSalle will provide assistance on such matters, and GTAT will pay for such
services.

 

8.               Medical and Travel Accident:     While on International
Assignment, (a) you and your family’s medical and dental coverage will continue
under CIGNA; and (b), you and your family will be covered under the provisions
of the GTAT Travel Accident Program which maintains provisions for evacuation in
the event of a medical emergency.

 

9.               Voluntary Termination and Involuntary Termination for Cause: 
Notwithstanding anything in this Assignment Letter to the contrary, you
acknowledge and agree that GTAT reserves the right not to pay for or reimburse
any repatriation travel expenses in the event: (i) you voluntarily terminate the
International Assignment;  (ii) you voluntarily terminate your employment with
GTAT; or (iii) GTAT terminates either the International Assignment or your
employment with GTAT for Cause, as defined below.  In the event of either a (a)
voluntary termination; or (b) involuntary termination for Cause, all benefits
and allowances will cease immediately upon such termination of employment. You
will be required to vacate and return any employer-owned or leased property
immediately.  Furthermore, if any such voluntary or involuntary termination for
Cause should occur within the first six (6) months of your International
Assignment, you acknowledge and agree that GTAT reserves the right to require
you to reimburse GTAT for any expenses related to the International Assignment.
The amount and nature of any such reimbursable expenses shall be determined at
the sole discretion of GTAT; provided, however, that the total reimbursable
amount shall not exceed the amounts disbursed by GTAT pursuant to the terms of
this Assignment Letter.

 

For the purposes of this Assignment Letter, “Cause” is defined as:

 

a.               A conviction for a misdemeanor involving moral turpitude or any
felony.

 

b.              Engagement in conduct which is materially injurious (monetarily
or otherwise) to GTAT or any of its affiliates (including, without limitation,
misuse of funds or other property of GTAT or its affiliates).

 

c.               Engaging in gross negligence or willful misconduct in the
performance of duties.

 

--------------------------------------------------------------------------------


 

d.              Willful refusal without proper legal reason to perform job
duties and responsibilities.

 

e.               Material breach of any material provision of any agreement
between you and GTAT, or

 

f.                 Material breach of any material corporate policy set up and
maintained by GTAT that applies to you.

 

10.         Tax Equalization:     While on International Assignment, you will be
under obligation to abide by all laws of both the United States and Hong Kong,
including the proper payment of income taxes.

 

It is the policy of GTAT to equalize your tax cost to what you would have paid
had you not received International Assignment allowances or received special tax
considerations as a result of working overseas. GTAT will pay any of the Hong
Kong taxes and any excess United States taxes that will be due on your
allowances.

 

Without tax equalization, you would find your actual income taxes; cash flow and
purchasing power while on International Assignment could be different than had
you remained in the United States.  For example, International
Assignment-related allowances and reimbursements may be taxable in the United
States and may also be subject to Hong Kong income taxes.  Furthermore, as you
are a United States employee, you may qualify to exclude a portion or all of
your overseas earned income from United States taxes and/or your United States
tax may be reduced by a foreign tax credit.  All of these factors will
significantly affect your tax liability and thus your after-tax income.

 

The objective of this tax equalization policy is to provide a framework whereby
you may be transferred to and among GTAT’s international locations while
incurring an individual tax burden similar to that which you would have paid had
you not received allowances and special tax considerations resulting from you
International Assignment.

 

The following are highlights of the policy:

 

Actual Taxes — In the event you incur any additional tax costs due to your
International Assignment, GTAT may pay your actual home and host country taxes,
subject to certain limitations.  In the event GTAT pays the aforementioned home
and host country taxes, you would be required to contribute a hypothetical tax
amount as described below.

 

Hypothetical Taxes — You may be responsible for paying hypothetical taxes each
pay period in the event GTAT pays your home and host country taxes as described
above, similar to employees who are paying actual income taxes through payroll
withholding.  This amount is not paid into the tax authorities but is instead a
reduction of salary.  The

 

--------------------------------------------------------------------------------


 

amount of hypothetical tax paid through your regular pay period compensation is
called the estimated hypothetical tax.  Since the estimated hypothetical tax is
only an estimate, after all tax returns have been filed, a final hypothetical
tax calculation will be prepared to compute your final stay-at-home tax
responsibility.

 

The hypothetical tax that you will be responsible for will include appropriate
federal hypothetical obligations.  Personal exemptions, allowances, and
deductions based on the tax law in effect in your home country will be allowed
in computing the hypothetical tax.  You will also continue to contribute to
United States FICA and Medicare.  Details of the tax equalization policy will be
reviewed with you by our tax advisor.

 

Tax Protection — The following items will be considered tax protected under tax
equalization:

a.     Host Country Housing & Utilities,

b.     Transportation Costs (to the extent such costs are subject to tax),

c.     Relocation Allowance,

d.     Monthly Stipend,

e.     Dependent Education, and

f.      Repatriation Allowance

 

Personal income received by you other than compensation from GTAT will not be
covered by the tax equalization discussed herein.  Income from the exercise of
stock options will be considered personal income for this purpose.

 

11.         Tax Preparation:   As a condition of this assignment, you will be
required to use the services of GTAT’s public accounting firm
PricewaterhouseCoopers for the preparation of your income tax returns (includes
any necessary services pertaining to Hong Kong, United States and Montana).  The
costs of these services will be paid by GTAT.  Upon acceptance of this
agreement, a representative will be contacting you to begin that process. 
Although GTAT provides tax assistance to you via the services of
PricewaterhouseCoopers, you are expected to make every effort to ensure that
your home and host country tax requirements are fulfilled.

 

12.         End of Assignment:  As the International Assignment is temporary, we
expect you to return to your home country at the completion of your
International Assignment.

 

13.         Immigration:     GTAT will assist you in obtaining the necessary
visas and work permits pertaining to your International Assignment.  If
necessary, GTAT will arrange for an immigration attorney to assist you with the
necessary visa and work permit requirements.

 

14.         Physical Examinations and Immunization:     You are strongly
encouraged to complete a thorough physical examination before departing to your
host city.  In addition you are responsible for obtaining the appropriate
immunizations or medication required of you and your family for entering and/or
living in the host country.  The costs associated with

 

--------------------------------------------------------------------------------


 

any such physical examinations and immunizations will be reimbursed by GTAT upon
its receipt of itemized invoices.

 

15.         Emergency Evacuation:     Should there be a state of emergency
declared in your host country and it is necessary and possible for you, you will
be reimbursed for any travel, moving and/or temporary living expenses which may
be incurred as a result of such evacuation procedures. In the event of such an
emergency, GTAT will assess any long-term effects of the emergency situation
pertaining to your International Assignment.

 

--------------------------------------------------------------------------------


 

To formally acknowledge and accept your International Assignment pursuant to the
terms and conditions contained in this Assignment Letter, please execute where
indicated below and return it to my attention.  I have included an additional
copy for your records.

 

Best regards,

 

 

/s/ Hoil Kim

 

Hoil Kim

 

Vice President and General Counsel

 

GTAT Corporation

 

 

 

ACKNOWLEDGEMENT AND ACCEPTANCE:

 

 

/s/ David W. Keck

 

David W. Keck

 

 

 

December 21, 2012

 

Date

 

 

--------------------------------------------------------------------------------